In an action to recover for personal injuries and property damage, the defendant appeals from a judgment in favor of the plaintiff, entered upon the verdict of a jury. Judgment of the County Court of Nassau County unanimously affirmed, with costs. The questions of negligence on the part of the defendant and freedom from contributory negligence on the part of the plaintiff were properly submitted to the jury and the verdict is not against the weight of the evidence. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.